Citation Nr: 0127682	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  98-11 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation of schizophrenia, undifferentiated type, 
currently rated as 70 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to 
December 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The Board denied the appellant's 
claims in August 1999.  He appealed to the United States 
Court of Appeals for Veterans Claims (the Court).  In January 
2001, the Court vacated the Board's decision and remanded the 
matter to the Board.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of 
the change in the law brought about by the VCAA, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The VCAA and implementing regulations published in August 
2001, see 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)), emphasize a need 
for VA to obtain its own records as well as those of other 
Government agencies.

On the October 1997 VA examination, it was reported that the 
appellant was receiving benefits from the Social Security 
Administration (SSA).  The Court has held that SSA records 
should be obtained in increased rating cases.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 371-2 (1992).  The Court has 
specifically noted the significance of SSA records in total 
rating cases.  Waddell v. Brown, 5 Vet. App. 454 (1993).  The 
Court has repeatedly held that when VA is on notice that 
there are SSA records, it must obtain and consider them.  See 
Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 
9 Vet. App. 67, 73-74 (1996).  The RO should obtain and 
consider the appellant's SSA medical records.

Also on the October 1997 VA examination, it was reported that 
the appellant was receiving treatment at a VA hospital.  The 
VA treatment records should also be obtained and considered.

The appellant's representative points out that it has been 
many years since there was a social and industrial survey and 
requests a current survey.  Such information could assist in 
the evaluation of the service-connected disability and should 
be afforded the appellant in this case.

The VA General Counsel asserted that the Board had not 
adequately explained why it had chosen the opinion of the VA 
examiner over that of the private doctor who treated the 
appellant for many years.  This assertion leads the Board to 
conclude that another opinion should be obtained and that 
opinion should be based on examination of the appellant.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the SSA for the 
purpose of obtaining any records from that 
agency which pertain to an award of 
disability benefits to the appellant.  The 
RO should obtain copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records relied 
upon concerning claims/appeals filed by 
the appellant for SSA benefits.  The RO 
should proceed with all reasonable follow-
up referrals that may be indicated by the 
inquiry.  All attempts to obtain records 
which are ultimately unsuccessful should 
be documented in the claims folder.

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him in 
the recent past for his psychiatric 
disorder.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure, particularly, all 
in/outpatient records dating from August 
1996 to the present.  With respect to any 
non-VA health care providers identified 
by the appellant (other than the SSA 
medical evaluators), the RO should 
request his authorization to release any 
indicated private medical records.  The 
Board is particularly interested in 
treatment records corresponding to 
medical care provided by Dr. Cubano.  
Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.
3.  A social and industrial survey should 
be conducted by the RO.  Family members, 
former coworkers and supervisors, members 
of the community and the appellant should 
be interviewed.  The individual 
conducting the survey should express an 
opinion with complete rationale as to the 
impact of the appellant's schizophrenia 
on his ability to secure or follow a 
substantially gainful occupation.

4.  Thereafter, the RO should schedule 
the appellant for an appropriate VA 
psychiatric examination to determine the 
nature and extent of impairment caused by 
his service-connected schizophrenia 
disorder.  The appellant's claims folder 
and a copy of this remand must be 
furnished to the examiner and thoroughly 
reviewed in connection with the 
examination.  All appropriate diagnostic 
testing deemed necessary to render 
clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the appellant's schizophrenia should be 
evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of his 
recorded medical and vocational history.  
Further, the examiner is requested to 
provide a GAF score for this disorder, 
consistent with the criteria in the DSM-
IV.  Also, an opinion addressing the 
relative degree of industrial impairment 
resulting from his schizophrenia is 
requested.  Specifically, the examiner 
should describe what types of employment 
activities would be limited due solely to 
the appellant's service-connected 
schizophrenia, bearing in mind the 
findings of the social/industrial 
assessment and his entire social-medical 
history.  The report of the examination 
and the social/industrial assessment 
should be thereafter associated with the 
claims folder.

The appellant should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

5.  The RO should take any additional 
action necessary to comply with the duty-
to-notify and duty-to-assist provisions 
of the VCAA and implementing regulations 
published in August 2001.

6.  Upon completion of the above, the RO 
must readjudicate the appellant's claims 
presently in appellate status before the 
Board, as listed on the title page, with 
consideration given to all of the 
evidence of record.  If any benefits 
sought on appeal remain denied, the RO 
should provide the appellant and his 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

